FILED
                                                                                 January 12, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




In re D.L., M.L., and R.B.

No. 21-0551 (Wood County 21-JA-49, 21-JA-50, and 21-JA-51)



                               MEMORANDUM DECISION


        Petitioner Mother E.C., by counsel Eric K. Powell, appeals the Circuit Court of Wood
County’s June 4, 2021, order terminating her parental rights to D.L., M.L. and R.B. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Katherine A. Campbell, filed a response in support of the circuit court’s order. The guardian
ad litem (“guardian”), Debra Steed, filed a response on behalf of the children also in support of
the circuit court’s order. On appeal, petitioner argues that the circuit court erred in denying her a
post-dispositional improvement period and terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Prior to the initiation of the instant proceedings, petitioner was the subject of child abuse
and neglect proceedings with regard to the children based upon her involvement with men who
physically and emotionally abused her children. The parental rights of the father of M.L. and D.L.
were terminated as a result of the prior proceedings in December of 2020, and he was ordered to
have no further contact with the children. During the prior proceedings, the circuit court also found
that petitioner’s live-in boyfriend was engaging in inappropriate discipline and emotional abuse of
the children. As a result, the boyfriend voluntarily relinquished any rights he had to the children
and was ordered to have no further contact with them. Petitioner was granted and successfully
completed an improvement period during the proceedings, and the children were returned to her
custody in February of 2021.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
        In March of 2021, the DHHR filed the instant abuse and neglect petition alleging that D.L.
and M.L.’s father—whose parental rights were terminated just months earlier—had hit then seven-
year-old D.L. in the face. According to the petition, petitioner was required to complete adult
education classes as a condition of her prior improvement period, and she lacked a caregiver to
supervise the children while attending these virtual classes. The DHHR alleged that, on at least
one occasion, petitioner called M.L. and D.L.’s father to supervise the children in a local park
while she remained in her vehicle, attending an education class. As a result, the DHHR alleged
that petitioner allowed the father to have contact with the children despite his no contact order.
The DHHR further alleged that petitioner stated that she did not know that the father could not be
around M.L. and D.L. However, the DHHR alleged that the children stated in forensic interviews
that they knew their father could not have contact with them. As a result of the allegations, the
children were removed from petitioner’s home. The next month, the circuit court held an
adjudicatory hearing during which petitioner stipulated to the allegations in the petition. As such,
the court found petitioner to be an abusive and neglectful parent.

        The circuit court held a final dispositional hearing in May of 2021. At the hearing,
petitioner testified that she did not know that D.L. and M.L. could not be around the father and
that she asked him to supervise the children because she needed to attend the adult education
classes. Despite the allegations that the father slapped D.L. while petitioner was attending the class,
petitioner testified that there was no altercation between the father and the child because she could
see them while attending class from her vehicle. Under questioning, petitioner denied the
children’s accusations that they were around the father on other occasions, as well. Petitioner stated
that the children were lying and that the father was only with them once, in a local park, while she
attended her class. Petitioner testified that she knew the father was abusive prior to the incident in
question because “[h]e beat the heck out of me for years.” When questioned why she brought the
father around the children—given his propensity for domestic violence—petitioner stated that he
only hit her “one time” because she had “made a mistake.”

        After hearing the evidence, the circuit court found that petitioner had the children returned
to her custody after the successful completion of an improvement period in the prior abuse and
neglect proceeding. However, the court found that—only one month after the termination of his
parental rights—petitioner allowed the father back into the children’s lives. The court further found
that petitioner had been untruthful regarding the father’s contact with the children and ongoing
incidents of domestic violence. Accordingly, the circuit court denied petitioner’s motion for an
improvement period and terminated her parental rights upon finding that there was no reasonable
likelihood that petitioner could correct the conditions of abuse or neglect in the near future and
that termination was necessary for the children’s welfare. Petitioner appeals the June 4, 2021,
dispositional order terminating her parental rights. 2

       The Court has previously established the following standard of review:


       2
         D.L. and M.L.’s father’s parental rights were previously terminated. The permanency plan
for the children is adoption by their respective foster families. R.B. has achieved permanency in
the care of his nonabusing father.


                                                  2
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her a post-dispositional
improvement period. Petitioner contends that there “was substantial evidence on the record of [her]
exemplary performance during her previous improvement period” in the previous abuse and
neglect proceedings. Petitioner notes that she testified she was again willing to fully participate in
an improvement period in the instant abuse and neglect proceedings and acknowledges that she
made “a stupid mistake” by allowing D.L. and M.L.’s father around the children. Petitioner argues
that she made additional improvements in her parenting from the prior proceedings, including
terminating her relationship with her abusive live-in boyfriend and refraining from inappropriate
discipline with the children. As a result, petitioner argues that it is “abundantly evident” that
petitioner learned lessons from the prior proceedings and would fully participate in an
improvement period in the instant abuse and neglect proceedings. We find petitioner’s arguments
without merit.

        This Court has held that “a parent charged with abuse and/or neglect is not unconditionally
entitled to an improvement period.” In re Emily, 208 W. Va. 325, 336, 540 S.E.2d 542, 553 (2000).
West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent an
improvement period when the parent “demonstrates, by clear and convincing evidence, that the
[parent] is likely to fully participate in the improvement period.” “This Court has explained that
‘an improvement period in the context of abuse and neglect proceedings is viewed as an
opportunity for the . . . parent to modify his/her behavior so as to correct the conditions of abuse
and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W. Va. 123, 126, 690
S.E.2d 131, 134 (2010) (citation omitted). However, the circuit court has discretion to deny an
improvement period when no improvement is likely. See In re Tonjia M., 212 W. Va. 443, 448,
573 S.E.2d 354, 359 (2002).

        Contrary to petitioner’s argument, we find that she did not demonstrate that she was likely
to fully participate in an improvement period. While petitioner argues that she did not know that
D.L. and M.L.’s father was prohibited from contact with the children, the children stated in forensic
interviews that they knew the father was not allowed to have contact with them. Contrary to
petitioner’s claims that the father only had contact with the children on one occasion while she

                                                  3
attended a required class, the children stated in their interviews that they had other contact with
the father subsequent to the termination of his parental rights. As a result, the circuit court found
that the circumstances underlying petitioner’s prior abuse and neglect proceeding were still present
in the current proceedings. Indeed, the instant case was initiated just one month after the prior
abuse and neglect proceedings ended. Although petitioner argues that she complied with the terms
and conditions of her improvement period in the prior proceedings, it is clear that she was still
engaging in conduct that endangered the children. Finally, petitioner’s prognosis for minimally
adequate parenting was rated as “poor” in her parental fitness evaluation. Given this evidence, we
find no error in the circuit court’s decision to deny petitioner a post-dispositional improvement
period.

        Petitioner next argues that the circuit court erred in terminating her parental rights.
Petitioner claims that the circuit court’s finding that there was no reasonable likelihood that she
could correct the conditions of abuse or neglect in the near future was erroneous because she had
successfully completed an improvement period in the prior proceedings, resulting in the return of
the children to her custody. Petitioner argues that she showed marked improvements as a result of
those proceedings, including improving the cleanliness of her home and ceasing her use of
inappropriate discipline toward the children. Petitioner contends that, given this evidence, there
was a reasonable likelihood that she could substantially correct the conditions of abuse and neglect.
Petitioner also argues that the circuit court erred in refusing to impose a less-restrictive alternative
to the termination of her parental rights. We disagree.

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the children’s
welfare. West Virginia Code § 49-4-604(d) provides that a circuit court may find that there is no
reasonable likelihood that the conditions of abuse and neglect can be substantially corrected when
the abusing parent has “demonstrated an inadequate capacity to solve the problems of abuse or
neglect on their own or with help.”

        The record establishes that petitioner demonstrated an inadequate capacity to solve the
problems of abuse or neglect either on her own or with help. As noted above, petitioner was granted
a post-adjudicatory improvement period in her prior case and was provided with services aimed at
correcting her issues with allowing inappropriate partners around the children. Petitioner regained
custody of the children at disposition in that case but, thereafter, continued exposing the children
to inappropriate individuals such that it endangered the children. While petitioner claims she only
allowed D.L. and M.L.’s father to be around the children on one occasion and points to her ceasing
her relationship with her abusive live-in boyfriend, the children’s testimony that they visited with
the father on multiple occasions after his parental rights were terminated belies petitioner’s claims.
This is a credibility determination that we decline to disturb on appeal. Michael D.C. v. Wanda
L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing court cannot assess witness
credibility through a record. The trier of fact is uniquely situated to make such determinations and
this Court is not in a position to, and will not, second guess such determinations.”).

      Moreover, petitioner’s parental fitness evaluation noted that her prognosis for obtaining
minimally adequate parenting was poor and that she was overly defensive and reluctant to admit

                                                   4
to even minor fault. While petitioner points out that she made improvements in aspects of the
conditions of abuse and neglect in the prior proceedings, these improvements alone are not enough
to overcome other, persistent conditions of abuse and neglect. The record demonstrates that by
continuing to engage with inappropriate partners, petitioner has demonstrated that the conditions
from the prior abuse and neglect proceeding continue unabated. Based on this evidence, we cannot
conclude that the circuit court erred in finding that there was no reasonable likelihood that
petitioner could correct the conditions of abuse or neglect in the near future, as petitioner
demonstrated an inadequate capacity to solve her issues of impaired judgment on her own or with
help.

        While petitioner claims that she should have been granted a less-restrictive disposition to
the termination of her parental rights, we have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on the foregoing, we find
no error in the circuit court’s termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its June
4, 2021, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: January 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                                 5